Case 1:18-cv-00195-DMT-CRH Document 14-8 Filed 11/13/18 Page 1 of 42




                        EXHIBIT +
Case 1:18-cv-00195-DMT-CRH Document 14-8 Filed 11/13/18 Page 2 of 42




                                                              MBI00063
Case 1:18-cv-00195-DMT-CRH Document 14-8 Filed 11/13/18 Page 3 of 42




                                                              MBI00064
Case 1:18-cv-00195-DMT-CRH Document 14-8 Filed 11/13/18 Page 4 of 42




                                                              MBI00065
Case 1:18-cv-00195-DMT-CRH Document 14-8 Filed 11/13/18 Page 5 of 42




                                                              MBI00066
Case 1:18-cv-00195-DMT-CRH Document 14-8 Filed 11/13/18 Page 6 of 42




                                                              MBI00067
Case 1:18-cv-00195-DMT-CRH Document 14-8 Filed 11/13/18 Page 7 of 42




                                                              MBI00068
Case 1:18-cv-00195-DMT-CRH Document 14-8 Filed 11/13/18 Page 8 of 42




                                                              MBI00069
Case 1:18-cv-00195-DMT-CRH Document 14-8 Filed 11/13/18 Page 9 of 42




                                                              MBI00070
Case 1:18-cv-00195-DMT-CRH Document 14-8 Filed 11/13/18 Page 10 of 42




                                                              MBI00071
Case 1:18-cv-00195-DMT-CRH Document 14-8 Filed 11/13/18 Page 11 of 42




                                                              MBI00072
Case 1:18-cv-00195-DMT-CRH Document 14-8 Filed 11/13/18 Page 12 of 42




                                                              MBI00073
Case 1:18-cv-00195-DMT-CRH Document 14-8 Filed 11/13/18 Page 13 of 42




                                                              MBI00074
Case 1:18-cv-00195-DMT-CRH Document 14-8 Filed 11/13/18 Page 14 of 42




                                                              MBI00075
Case 1:18-cv-00195-DMT-CRH Document 14-8 Filed 11/13/18 Page 15 of 42




                                                              MBI00076
Case 1:18-cv-00195-DMT-CRH Document 14-8 Filed 11/13/18 Page 16 of 42




                                                              MBI00077
Case 1:18-cv-00195-DMT-CRH Document 14-8 Filed 11/13/18 Page 17 of 42




                                                              MBI00078
Case 1:18-cv-00195-DMT-CRH Document 14-8 Filed 11/13/18 Page 18 of 42




                                                              MBI00079
Case 1:18-cv-00195-DMT-CRH Document 14-8 Filed 11/13/18 Page 19 of 42




                                                              MBI00080
Case 1:18-cv-00195-DMT-CRH Document 14-8 Filed 11/13/18 Page 20 of 42




                                                              MBI00081
Case 1:18-cv-00195-DMT-CRH Document 14-8 Filed 11/13/18 Page 21 of 42




                                                              MBI00082
Case 1:18-cv-00195-DMT-CRH Document 14-8 Filed 11/13/18 Page 22 of 42




                                                              MBI00083
Case 1:18-cv-00195-DMT-CRH Document 14-8 Filed 11/13/18 Page 23 of 42




                                                              MBI00084
Case 1:18-cv-00195-DMT-CRH Document 14-8 Filed 11/13/18 Page 24 of 42




                                                              MBI00085
Case 1:18-cv-00195-DMT-CRH Document 14-8 Filed 11/13/18 Page 25 of 42




                                                              MBI00086
Case 1:18-cv-00195-DMT-CRH Document 14-8 Filed 11/13/18 Page 26 of 42




                                                              MBI00087
Case 1:18-cv-00195-DMT-CRH Document 14-8 Filed 11/13/18 Page 27 of 42




                                                              MBI00088
Case 1:18-cv-00195-DMT-CRH Document 14-8 Filed 11/13/18 Page 28 of 42




                                                              MBI00089
Case 1:18-cv-00195-DMT-CRH Document 14-8 Filed 11/13/18 Page 29 of 42




                                                              MBI00090
Case 1:18-cv-00195-DMT-CRH Document 14-8 Filed 11/13/18 Page 30 of 42




                                                              MBI00091
Case 1:18-cv-00195-DMT-CRH Document 14-8 Filed 11/13/18 Page 31 of 42




                                                              MBI00092
Case 1:18-cv-00195-DMT-CRH Document 14-8 Filed 11/13/18 Page 32 of 42




                                                              MBI00093
Case 1:18-cv-00195-DMT-CRH Document 14-8 Filed 11/13/18 Page 33 of 42




                                                              MBI00094
Case 1:18-cv-00195-DMT-CRH Document 14-8 Filed 11/13/18 Page 34 of 42




                                                              MBI00095
Case 1:18-cv-00195-DMT-CRH Document 14-8 Filed 11/13/18 Page 35 of 42




                                                              MBI00096
Case 1:18-cv-00195-DMT-CRH Document 14-8 Filed 11/13/18 Page 36 of 42




                                                              MBI00097
Case 1:18-cv-00195-DMT-CRH Document 14-8 Filed 11/13/18 Page 37 of 42




                                                              MBI00098
Case 1:18-cv-00195-DMT-CRH Document 14-8 Filed 11/13/18 Page 38 of 42




                                                              MBI00099
Case 1:18-cv-00195-DMT-CRH Document 14-8 Filed 11/13/18 Page 39 of 42




                                                              MBI00100
Case 1:18-cv-00195-DMT-CRH Document 14-8 Filed 11/13/18 Page 40 of 42




                                                              MBI00101
Case 1:18-cv-00195-DMT-CRH Document 14-8 Filed 11/13/18 Page 41 of 42




                                                              MBI00102
Case 1:18-cv-00195-DMT-CRH Document 14-8 Filed 11/13/18 Page 42 of 42




                                                              MBI00103
